Citation Nr: 1615202	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-47 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to total disability due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1977 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
In an October 2014 statement, the Veteran voiced a number of complaints with the ratings that had been assigned for his service connected disabilities.  The Board recognizes that the appellate process can be complex and difficult to navigate, and the Veteran is encouraged to consult with his representative if he has procedural questions.  It is unclear the extent to which the Veteran wished to pursue higher ratings or whether he was attempting to appeal a denied rating, but a plain reading of the October 2014 correspondence did not show that the Veteran was expressing a disagreement with a specific rating decision or indicating his desire to appeal a rating decision.  As such, this document is not found to constitute a notice of disagreement.  However, the Veteran did indicate that he wanted to appeal the ratings assigned for his bilateral hearing loss and his right knee.  It also appears that the Veteran was seeking a total temporary rating for convalescence following his right knee surgery.  As such, those claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To the extent that the Veteran remains dissatisfied for any ratings that are currently assigned, he may file a claim for an increased rating with his RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue currently under the Board's jurisdiction is entitlement to a TDIU, although the Veteran specifically indicated in his October 2014 statement that he never filed for total disability.  

Nevertheless, as this issue has never been withdrawn, the Board has jurisdiction over it and must adjudicate it.  Here, the Veteran does not meet the schedular rating criteria for a TDIU, because the Veteran has not been granted a 60 percent disability rating for a single service connected disability and does not have a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Nevertheless, the Veteran still claims that he is unable to secure and maintain gainful employment.  Therefore, this matter is remanded in order to refer the matter to the Director, Compensation Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

Refer the issue of TDIU to the Director, Compensation Service for extra-schedular consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

